DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107275590 (hereafter CN ‘590).
Claim 8;	CN ‘590 discloses a composite comprising silicon nanoparticles and chitin fibers (paragraphs [0010], [0011]-[0017], [0040], [0045]-[0067]). See also entire document.
Claim 9:	CN ‘590 discloses a method for producing chitin fibrils-coated silicon nanoparticles comprising ball milling (paragraphs [0010], [0011]-[0017], [0040], [0045]-[0067]). See also entire document.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107275590 (hereafter CN ‘590) in view of BR102017022250 (hereafter BR ‘250), and further in view of CN 103387684 (hereafter CN ‘684).
Claim 1:	CN ‘590 discloses a method for producing anode materials for lithium ion batteries (paragraph [00020 comprising: 
c. 	ball milling chitin nanofibrils with silicon microparticles resulting in a first composite, wherein the silicon microfibers are down-sized resulting in silicon nanoparticles, and wherein the chitin nanofibrils coat the surface of the silicon nanoparticles; and d. heat treating (i.e. carbonized at high temperature) the first composite resulting in a final composite (paragraph [0010], [0012], [0014], [0042]-[0064]). See also entire document.
CN ‘590 does not disclose a. extracting chitin from an arthropod's exoskeleton.
BR ‘250 discloses a step of extracting chitin from an arthropods’s exoskeleton (paragraphs [022]-[029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of CN ‘250 by incorporating the extracting step of BR ‘250.
One of ordinary skill in the art would have been motivated to make the modification to provide a methodology that would have allowed for the control of carriable that interfere with the characteristics of the final product, such a molar weight, particle size, degree of deacetylation and purity of chitosan, thus providing products tail0red for various industrial areas (paragraph [018] and [009]).
The CN ‘590 combination does not disclose b. isolating chitin nanofibrils of chitin.
CN ‘684 discloses a step of isolating chitin nanofibrils of chitin ([0026]-[0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the CN ‘250 combination by incorporating the isolating step of CN ‘684.
One having ordinary skill in the art would have been motivated to make the modification to provide chitin nanofiber that would have possess uniform morphology and size, thus making them suited for a wide range of applications (paragraphs [9933] and 0013]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein BR ‘250 further discloses that the extracting step comprises: 
a. 	cleaning and grinding the shell of a crustacean, resulting in a powder (paragraph [0023])
b. 	removing mineral salts from said powder resulting in a second powder (paragraph 0024]); and 
c. 	removing protein from said second powder (paragraph [0024]). 
Claim 3:	 The rejection of claim 3 is as set forth above in claim 1 wherein BR ‘250 further discloses that removing mineral salts step is performed by treating the  powder with a hydrochloric acid solution (paragraph [0024]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein BR ‘250 further discloses that the removing protein step is performed by treating second powder with hydrochloric acid solution (paragraph [0024]).
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have used any hydroxide solution including potassium hydroxide, as long as the solution was suitable for removing the protein.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein CN 684 further discloses that the isolating step comprises rinsing and redispersing the extracted chitin in water and then grinding the rinsed, redispersed extracted chitin (paragraphs [0027]-[0033]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein CN ‘590 further discloses a step of carbonizing the first composite (paragraph [0056]-[0057]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107275590 (hereafter CN ‘590) in view of BR102017022250 (hereafter BR ‘250), and further in view of CN 103387684 (hereafter CN ‘684) as applied to claim 1 above, and further in view of CN110054712 (hereafter CN ‘712).
CN ‘590, BR ‘250 and CN ‘684 are as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	 The CN ‘590 combination does not disclose a step of removing the pigment of the first composite.
CN ‘712 discloses a step of removing pigment from chitin (paragraphs [0037] and [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the CN ‘590 combination by incorporating the step of CN ‘712.
One having ordinary skill in the art would have been motivated to make the modification to provide chitin products that would have possessed improved quality (paragraph [0135] and [0008]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729